Citation Nr: 1028751	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  04-36 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a disorder manifested 
by fatigue and stiffness, to include as an undiagnosed illness or 
chronic fatigue syndrome.  

2.  Entitlement to service connection for a cold/flu syndrome, or 
disability following in-service influenza vaccination.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Dan Schechter




INTRODUCTION

The Veteran had active service from March 1973 to January 1977, 
from January 1981 to October 1985, and from October 1986 to 
December 1991.  

The appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, in 
pertinent part denying service connection for chronic fatigue 
syndrome and cold/flu syndrome.  The Board has recharacterized 
the issues on the first page above to best reflect their apparent 
nature, based on the submitted claims and statements and the 
medical evidence of record. 

The August 2003 rating decision reviewed the chronic fatigue 
syndrome and cold/flu syndrome claims de novo.  The Board notes 
that these claims had been previously denied by the RO in a 
February 1999 rating action.  Readjudication de novo was 
appropriate in this case for those claims, under a statute that 
authorized readjudication of claims previously denied as not well 
grounded, see 38 U.S.C.A. § 5103(a) (West 2002), if that 
adjudication became final during the period from July 14, 1999, 
through November 9, 2000.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).

Although the Veteran had requested a videoconference hearing 
before a Veterans Law Judge of the Board, to be conducted between 
the RO and VA Central Office, he failed to appear for that 
hearing, scheduled for June 2007.  

The Board remanded the appealed claims in July 2007 and November 
2009 for additional development, and the claims now return to the 
Board for further review.  The Board in its November 2009 remand 
restyled the claims to include consideration on direct and 
presumptive bases, as appropriate, based on appropriate broad 
construction of the claims, and as they have been considered and 
developed by the RO or Appeals Management Center (AMC).  See EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991); but see Talbert v. 
Brown, 7 Vet. App. 352, 356-7 (1995) (although VA must interpret 
a claimant's submissions broadly, VA is not required to conjure 
up issues not raised by claimant).  However, as discussed in the 
November 2009 remand and as noted herein, infra, because the 
Board determined in its November 2009 decision, addressing 
another of the Veteran's claims, that the Veteran did not serve 
in the Southwest Asia Theater of Operations during the Persian 
Gulf War, service connection for undiagnosed illness is not 
available to the Veteran on that basis.  38 U.S.C.A. § 1117 (2002 
& Supp. 2009).

The issue of entitlement to service connection for diabetes 
mellitus has been raised by the record, but has not been 
adjudicated by the RO.  Specifically, a VA examiner in March 2010 
addressed the question of diabetes mellitus being present within 
the first post-service year.  The Board does not have 
jurisdiction over thatissue, and it is REFERRED to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran does not have a current disorder manifested by 
fatigue and stiffness, to included undiagnosed illness or chronic 
fatigue syndrome, distinct from service-connected polyarthralgia 
syndrome.  

2.  The Veteran does not have a current cold or flu syndrome, or 
disability following in-service influenza vaccination.  


CONCLUSIONS OF LAW

1.  A disorder manifested by fatigue and stiffness, to include as 
undiagnosed illness or chronic fatigue syndrome, was not incurred 
in or aggravated by service, nor may such a disorder be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1117, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  A present cold or flu syndrome, or a disorder resulting from 
in-service influenza vaccination, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board has found none.

VA has fulfilled the above VCAA notice and development assistance 
requirements in this case with regard to the claims on appeal.  
The Veteran was afforded a VCAA notice letter in January 2002, 
prior to the RO's appealed August 2003 rating action adjudicating 
the claims.  He was afforded additional VCAA notice letters in 
December 2004 and October 2007, again addressing the appealed 
service connection claims.  These were followed by RO 
readjudication of the claims by SSOCs in July 2009 and May 2010.  
These VCAA notice letters in January 2002, December 2004, and 
October 2007 satisfied the requirements to provide adequate 
notice of the evidentiary requirements to support the service 
connection claims.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for disability compensation, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if compensation is 
granted. 

In this case, the RO provided appropriate notice of the 
additional information as required by Dingess, generally as to 
the appealed claims, by a March 2006 notice letter, which was 
followed by readjudication of the claims in the above-noted SSOCs 
in July 2009 and May 2010.  Dingess-type notice was also afforded 
in the October 2007 VCAA letter.  To whatever extent Dingess-
complying notice and readjudication thereafter may have been 
inadequate, such inadequacy is moot and harmless because these 
claims for service connection are herein denied.

The VCAA letters effectively satisfied all notice requirements of 
the VCAA for the appealed service-connection claims.  The VCAA 
letters informed of the evidence required to substantiate the 
claims for service connection for a disorder manifested by 
fatigue and stiffness, and for cold or flu syndrome, or 
disability following in-service influenza vaccination.  38 C.F.R. 
§ 3.303.  The Veteran was also duly informed in the course of 
appeal of his non-qualification for service connection based on 
Gulf War undiagnosed illness, due his not having served in the 
Southwest Asia Theater of Operations during the Persian Gulf War.  
38 C.F.R. § 3.317.  The VCAA letters also advised the Veteran of 
what evidence VA would seek to provide and what evidence he was 
expected to provide.  Also by these letters, the Veteran was 
requested to inform of any additional evidence pertinent to his 
claims.  He was also told that it was ultimately his 
responsibility to see that pertinent evidence not in Federal 
possession is obtained.  These letters also addressed types of 
information that would be helpful in substantiating the claim.  

VA has a duty to assist the Veteran in the development of claims.  
This duty includes assisting the Veteran in the procurement of 
service treatment records (STRs) and post-service treatment 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The above VCAA letters 
requested that the Veteran advise of any VA and/or private 
medical sources of evidence pertinent to his claims, and that he 
provide necessary authorization to obtain those records.  They 
also requested evidence and information about treatment after 
service, in support of the claims.  They further requested any 
medical records, lay statements, or other evidence which might 
serve to corroborate the Veteran's assertions that his claimed 
disorders developed in service or were otherwise causally related 
to in-service exposures, including influenza vaccination.  

The claims file reflects that the RO dutifully requested 
authorization from the Veteran to obtain records from indicated 
private sources, and then sought records from VA and private 
sources.  All records and responses received were associated with 
the claims file, and the Veteran was informed, by the appealed 
rating action as well as by the SOC and SSOCs, of records 
obtained and hence, by implication, of records not obtained, in 
furtherance of the appealed claims.  Indicated records were 
requested, and both in-service and post-service VA and/or private 
treatment records were obtained and associated with the claims 
file.  The Veteran did not indicate the existence of additional 
pertinent evidence that has not been requested or obtained.  

The Veteran addressed the appealed claims by submitted statements 
and statements at VA examinations in the course of claims 
development.  He was afforded his requested opportunity to 
address his claims before a Veterans Law Judge at a video-
conference hearing, but did not appear when a hearing was 
scheduled for him in June 2007.  Neither the Veteran nor his 
representative has indicated a desire to further address the 
appealed claims which remains unfulfilled, and neither has 
identified any pertinent avenues of evidentiary development which 
the RO has not pursued by query.  See  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.  

VA is obligated to obtain a VA medical examination or opinion for 
claims in cases where there is (1) evidence of a current 
disability, (2) evidence of an in-service event, injury, or 
disease, and (3) an indication that there may be a connection 
between the two.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 
C.F.R. § 3.326 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

As discussed infra, the Veteran was afforded numerous VA 
examinations to address the appealed claims in the course of his 
claim and appeal, including most recently in March 2010.  That 
most recent examiner carefully considered the claimed disorders 
and the evidence supporting the presence of such disorders, with 
appropriate review of the claims file and prior medical records, 
examination of the Veteran, and consideration of the Veteran's 
complaints and history.  The Board is satisfied that this 
examination, taken together with the balance of the evidence of 
record, presents sufficient competent medical evidence for the 
Board's adjudication of the claims before us, under 38 C.F.R. 
§ 3.159(c)(4); McLendon.  The March 2010 examiner determined, in 
essence, that there were not current disabilities supported by 
current medical findings which match the claimed disabilities on 
appeal, distinct from already service-connected disability.  This 
determination was reasonably supported by prior treatment and 
examination findings, and is sufficiently consistent with the 
weight of cognizable evidence of record to allow the Board's 
reliance on that determination for its adjudication herein.  

VA is also obligated to fulfill Board remand instructions.  In 
this case, the Board's remands in July 2007 and November 2009 
required an additional VCAA letter (2007), required that the 
Veteran be asked for his further assistance in obtaining 
pertinent records (2009), required obtaining the Veteran's 
service personnel file to ascertain whether he had served in 
Southwest Asia, required obtaining a further VA examination to 
address etiologies of claimed disorders as related to service 
(2007 and 2009), and required RO/Appeals Management Center (AMC) 
readjudication thereafter of the claims (2007 and 2009).  All of 
this requested development was substantially accomplished.  A 
complying VCAA letter was afforded the Veteran in July 2009, and 
a further development letter was afforded him in January 2010.  
With personnel records obtained, the Board in November 2009 
determined that the Veteran did not serve in the Southwest Asia 
Theater of Operations during the Persian Gulf War and hence 
claims based on Gulf War Undiagnosed Illness were not allowable 
on that basis.  38 C.F.R. § 3.317.  The Veteran was also afforded 
multiple VA examinations to address his claims, and these 
examinations, taken as a whole, substantially complied with the 
remand instructions.  The RO/AMC also appropriately readjudicated 
the appealed claims by the above-noted SSOCs in July 2009 and May 
2010.  Only substantial, and not strict, compliance with the 
terms of a Board remand is required pursuant to Stegall v. West, 
11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  The Board is satisfied that development requested in the 
July 2007 and November 2009 remands has been satisfactorily 
completed.  Stegall.

II.  Claims for Service Connection for Disorder Manifested by 
Fatigue and Stiffness, to Include as Undiagnosed Illness or 
Chronic Fatigue Syndrome,
and for Service Connection for Cold or Flu Syndrome, or
Disability Following in-Service Influenza Vaccination

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To 
establish service connection for a disability, a claimant must 
submit (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; where 
medical expertise is required, lay assertions of medical status 
do not constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability which may 
reasonably be observed by laypersons.  See 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) 
(noting that a layperson may comment on lay-observable symptoms).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology." Savage v. Gober, 10 Vet. App. 
488, 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board notes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131.  For example, mere pain, alone, without a 
diagnosed or identifiable underlying malady or condition does not 
in and of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), appeal dismissed in part, and vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

As the Board noted in the November 2009 remand, the Veteran's 
claims of entitlement to service connection for a disorder 
manifested by fatigue and stiffness, to include undiagnosed 
illness or chronic fatigue syndrome; and of service connection 
for a cold/flu syndrome, or disability following in-service 
influenza vaccination, suffered from some degree of ambiguity as 
to their nature or extent.  The Board accordingly remanded the 
claims in July 2007, and again in November 2009, in an effort to 
clarify the nature of these claimed conditions including to 
obtain a VA examination to address their nature and any etiology 
as related to service.  As discussed infra, while VA examination 
was most recently afforded the Veteran  in March 2010, no 
specific disease entity supported by current medical findings and 
matching to diseases as claimed in the current appeal could be 
identified, with objective medical findings essentially entirely 
negative with regard to any disability to support his complaints.  
The Veteran also failed to reply to a further development query 
letter in January 2010,  providing neither evidence nor 
information to support the presence of any claimed disability.  
Thus in terms of current findings to support the present claims, 
the Board is left with the Veteran's assertions of symptoms, 
including myalgia, with findings essentially negative, and the VA 
examiner in March 2010 nonetheless diagnosing diffuse myalgias.

The Board in its prior decision of November 2009 already 
determined that the Veteran did not serve in the Southwest Asia 
Theater of Operations during the Persian Gulf War, and hence he 
is not entitled to service connection for undiagnosed illness on 
that basis, pursuant to 38 U.S.C.A. § 1117 (West 2002 & Supp. 
2009).  

STRs document the Veteran's receipt of an influenza vaccination 
in October 1991 and being treated for arthralgia-like symptoms in 
the months thereafter.  

He was afforded VA examinations in May 1998 and September 2004, 
which appear to be in conflict. The May 1998 VA examiner 
carefully reviewed the Veteran's service history and medical 
history, including his account of multiple joint aches since an 
influenza vaccination in service in October 1991. The examiner 
noted that the Veteran had received a treatment shortly 
thereafter for symptoms of acute bronchitis.  Medical records in 
the following months reflect treatment for diffuse arthralgia, 
which responded positively to steroidal therapy, such that the 
veteran reported 95 percent improvement by April 1992. The May 
1998 VA examiner, upon further review of the medical record, 
concluded that the Veteran had had polymyalgia rheumatica 
syndrome, which was in complete remission.  The examiner found no 
current physical ailment or complaint which was not associated 
with a known illness, and further concluded, "[the Veteran] 
clearly appears to have a strong psychosomatic component at the 
present time and seems quite overly sensitive to any physiologic 
change in his body."

Notably, a July 1992 VA treatment examiner characterized the 
condition as steroid responsive polymyarthralgia syndrome 
("PMAS").   The RO by a June 1997 rating action granted service 
connection for polymyarthralgia syndrome, improved, and assigned 
a noncompensable rating.  Thus, to the extent any claimed 
additional arthralgia-type disorder may be service connected, it 
must be distinct from that already service-connected condition.
 
In contrast, the September 2004 VA examiner, following an 
examination without noted review of past medical records or noted 
objective findings for support, diagnosed "[f]ibromyalgia 
following influenza vaccination with fatigue and memory 
impairment."  The characterized fatigue and memory impairment 
were apparently based virtually entirely on the veteran's self-
report of those conditions. The Board notes in this regard that, 
without a thorough review of the record, an opinion regarding the 
etiology of the underlying condition can be no better than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 229, 
233 (1993).

Pursuant to the Board's July 2007 remand instructions, the 
Veteran was afforded multiple VA examinations for compensation 
purposes to address the claims on appeal.  One of these was a VA 
neurological disorders examination conducted in November 2008.  
That examiner noted the Veteran's multiple complaints, including 
of his muscles feeling like "beef jerky," having to exert more 
energy to complete tasks, having mental fatigue, leg cramps, his 
legs locking up when he walks, and numbness in his legs with 
prolonged walking.  The Veteran also then reported that all these 
symptoms had been present since his receipt of an influenza 
vaccination in service in October 1991.  He also complained of 
having developed adenopathy and migratory arthralgia following 
the October 1991 influenza vaccination.  

The November 2008 examiner noted some inconsistency between the 
Veteran's self-reported history of consistent symptoms over the 
years following the October 1991 influenza vaccination, and his 
prior-reported history, as documented in VA and other treatment 
or evaluation records within the claims file, reflecting initial 
treatment at the Fresno VA with prednisone and chloroquine with 
resolution of symptoms, though with some possible recurrence 
and/or resolution of symptoms at some documented points 
thereafter.  The November 2008 VA examiner also noted the 
Veteran's history of type II diabetes, hypertension, and obesity.  
The November 2008 examiner further noted documentation of VA 
treatment in July 1999 wherein the Veteran's suspiciousness, 
distrustfulness, and significant anxiety were observed, as well 
as his refusal to meet for psychiatric consultation or treatment.

The November 2008 examiner noted that the Veteran had symptoms 
including of low back pain and leg stiffness, but the Veteran was 
unclear as to when he had developed those symptoms.  The examiner 
reviewed spine MRIs showing degenerative conditions including C4-
C6 diffuse disk bulging and C5-C6 right paracentral disk 
protrusion with resulting mild spinal stenosis, as well as 
multilevel degenerative changes in the lumbar spine with mild 
spinal stenosis at L2-L3.  The examiner found no evidence of 
cervical or lumbosacral radiculopathy, upon review of EMG needle 
testing.  The examiner did note that the Veteran exhibited a gait 
abnormality, consisting of an antalgic gait and being hunched 
over, with reports of progressive leg stiffening and numbness 
with walking.  

It was the November 2008 VA examiner's conclusion, or rather 
absence of adequate conclusion, which necessitated the Board's 
additional remand in November 2009.   Specifically, the examiner 
stated:  "As to the persistent symptoms following the vaccine, 
it is as likely as not that a portion of the symptoms are due to 
the vaccine but his diabetes and other medical issues most 
certainly play a role."  However, in the absence of Gulf War 
syndrome (which is inapplicable in this case, as already 
addressed supra), current disability, and not mere symptoms, are 
required to sustain the claim.  Sanchez-Benitez.

A VA rheumatology examination was conducted in December 2008, 
with review of the claims file, and the examiner noted the 
Veteran's documented history of developing joint stiffness and 
fatigue in November 1991, shortly after an influenza vaccination 
in October 1991, and steroidal therapy thereafter.  The Veteran 
complained of continued stiffness and aching in the muscles, 
present all the time.  The examiner noted that these complaints 
were ill-defined with no specific muscle group identified, and 
with no professional medical treatment for the condition, though 
the Veteran did report taking aspirin.  He complained of 
tightness of the muscles at rest, and worse symptoms with 
inactivity.  

Upon examination, the rheumatologist found no significant 
lymphadenopathy, no synovitis in the joints, and no significant 
loss of range of motion in major joints.  There were also no 
fibromyalgia tender points.   Results of past spine MRI and EMG 
testing were noted.  Also noted were results of a 2003 workup for 
his  complaint of myalgias, with negative findings.  The 
rheumatologist's conclusions, unfortunately, were somewhat 
circumspect.  The examiner opined that the Veteran was likely to 
experience "a significant subjective history and aching that he 
relates to an influenza vaccination."  The fact that the Veteran 
holds to these subjective assertions is not in doubt in this 
case, and hence the rheumatologist has added nothing with such an 
opinion.  The rheumatologist goes on to opine that the Veteran's 
symptom complex "does not fit any specific diagnosis by standard 
reliable criteria," including particularly not meeting the 
diagnostic criteria for either chronic fatigue syndrome or 
fibromyalgia.

Other VA examination records variously reflect conclusions to the 
effect that no neurological conditions are objectively found, and 
that the Veteran may have significant psychogenic overlay of 
anything which may be physiologically present.  However, he was 
notably unwilling to be seen for psychiatric care.  

The Veteran was afforded a Persian Gulf War examination in 
January 2009.  However, results were negative for pertinent 
findings of disability.  Diagnostic workup, including rheumatoid 
factor, was negative.  The only diagnosed conditions were 
hypertension, which was adequately controlled with metoprolol, 
and diabetes mellitus, which was poorly controlled but without 
current evidence of secondary effects.

At the March 2010 VA examination for compensation purposes, the 
examiner reviewed the claims file and past history as well as 
current treatment.  The Veteran complained of diffuse myalgias 
which he asserted was a "stiffening" throughout his body, 
present after 20 to 40 minutes of physical labor.  However, he 
reported being able to walk several miles without symptoms.  He 
asserted that these diffuse myalgias had occurred while in 
service following an influenza vaccination in October 1991.  He 
also asserted that he had developed joint pain and stiffness and 
fatigue which by November 1991 rendered him unable to perform his 
duties as an electronics technician.  He further asserted that by 
November 1991 he lost the ability to perform work due to mental 
and physical fatigue.  He said that around that time in November 
1991 he had gained 40 pounds and reported to the VA facility for 
a medical work-up.  The examiner noted that medical records 
revealed that the Veteran presented for care in January 1992 and 
was referred to a rheumatologist.  The examiner further noted 
that a "grand scale" of studies was performed in March 1992 
together with a physical examination, and these were all 
negative.  Treatment at that time consisted of a trial of steroid 
injection which relieved to some degree the complained-of 
myalgias and diffuse body aches.  

The March 2010 VA examiner noted that a significant weight gain 
was in fact documented around that time interval in 1991 and 
1992.  The examiner further noted that treatment in July 1992 had 
shown the Veteran's blood glucose to be elevated, and he was 
eventually diagnosed with diabetes mellitus.  However, the 
examiner noted that these blood glucose elevations were "no 
doubt worsened" by the glucocorticoids used to control the 
Veteran's myalgias.  

The March 2010 VA examiner opined that, based on the negative 
studies and findings, there was no reliable diagnosis of a 
collagen vascular disorder including "rheumatoid arthritis or 
other syndrome of well documented entity" to account for the 
Veteran's myalgia symptoms.  The examiner noted that, in the 
absence of joint symptoms, fibromyalgia syndrome was ruled out.  
The examiner further noted the absence of toxic exposures to 
account for the asserted condition.  The examiner also noted 
that, two to four years before that examination, the Veteran had 
been diagnosed with both diabetes mellitus and hypertension, and 
received treatment including with Metformin for metabolic  
syndrome.  However, no clear evidence of target failure of 
disease organs  due to diabetes mellitus or hypertension was 
found.  

The March 2010 examiner also noted an absence of a history of 
mental illness or depression, but did noted that the Veteran had 
become "fairly disenchanted with the notion of being homeless 
for so many years."  Nonetheless, the Veteran alleged that he 
had tried a few jobs but had become mentally fatigued and 
physically exhausted after 20 to 40 minutes of activity.  The 
Veteran reported not having worked or sought work for several 
years.

The March 2010 examiner concluded that the Veteran did not meet 
the diagnostic criteria for chronic fatigue syndrome, due to the 
absence of sore throats, low grade fever, exudative pharyngitis, 
or adenopathy.  The examiner reached this conclusion despite the 
presence of generalized muscle aches, weakness, and fatigue, all 
noted to be self-reported.  Migratory aches and pains were 
denied, and the Veteran reported having sleep disturbance only 
because he slept in his car.  

The March 2010 examiner reviewed the service history, including a 
separation examination that was negative for relevant disability, 
and the Veteran's self-report at the time of separation from 
service of being in good health and not taking any medications.  
The separation history was notable for past frequent difficulty 
sleeping due to insomnia since 1989, which in turn was attributed 
to frequent shift changes.  Insomnia had reportedly last been 
present in August 1991.  

The March 2010 examiner further noted that there was no evidence 
in the record of the Veteran having developed myalgias in service 
due to the influenza vaccine.  Following physical examination and 
review of laboratory studies, the examiner diagnosed diffuse 
myalgias of uncertain etiology, with no direct link to military 
service.  Rather, the examiner concluded that there was no 
evidence of record that the Veteran's myalgias were "related in 
any way, shape, form, or manner to military service and 
therefore, it is unlikely that any of his current symptoms with 
respect to fatigue and myalgias are related to military 
service."  The examiner further assessed, based on the 
exhaustive examinations in the early 1990s and treatments at that 
time which did not improve the symptoms, that the Veteran does 
not have a rheumatic disorder.  The examiner further concluded 
that the Veteran does not have chronic fatigue syndrome or 
fibromyalgia syndrome, based on diagnostic criteria not being met 
for those disorders.  The examiner further noted that clinical 
tests were normal.  

Regarding the Veteran's assertions of myalgias and fatigue with 
physical activity rendering him unable to work, the March 2010 
examiner noted that the Veteran's diabetes mellitus was 
essentially asymptomatic and stable without medication currently, 
and stated, "I find no medical conditions, either the myalgias 
or the diabetes mellitus, that suggest the Veteran should be 
functionally disabled or impaired in any way.  The exact reason 
for the [V]eteran's stated fatigue is not clear to me and no 
physical examination evidence or chart related information either 
in the [claims] file or electronic records [provides a] clear cut 
reason or supports the [V]eteran's claim of not being able to 
find gainful employment."

Notably, although the Veteran reported at the November 2008 
neurological examination that he experienced his legs locking up 
when walking, and leg numbness with prolonged walking, he denied 
symptoms with prolonged walking upon his March 2010 VA 
examination.  Further, while the November 2008 neurological 
examiner opined that the observed antalgic gait with associated 
complaints of leg stiffness with activity were as likely as not 
due to vaccination, based in large part on reported continuity of 
symptoms since that vaccination, those exhibited symptoms of 
antalgic gait and being hunched forward were not in evidence upon 
VA examination in March 2010 or upon subsequent treatment in May 
2010.  Rather, at the March 2010 examination the Veteran 
exhibited a normal gait without using any assistive devices, and 
at a May 2010 VA treatment he provided a report that his symptoms 
of muscle stiffness get better with exercise.  

Regarding his respiratory system, the record shows that a chest 
X-ray upon service separation examination in November 1991 was 
negative.  Chest X-rays for compensation purposes in March 2010 
revealed a one-centimeter nodular density which was thought 
possibly to be a pulmonary nodule.  A pulmonary function test was 
also conducted in March 2010, and this was judged acceptable and 
repeatable.  The pulmonary function test was normal.  

The Veteran reported at his March 2010 examination that he never 
had any respiratory problems, despite smoking nearly his entire 
adult life beginning in service, and was still smoking one pack 
of cigarettes per day.  He reported not having developed 
pneumonia until he was living in Oregon in 1998, with pneumonia 
then identified by X-rays and treated then with antibiotics on an 
outpatient basis, with no hospital admission.   

A May 2010 VA treatment record reflects the Veteran's self-report 
that, notwithstanding his diabetes mellitus, being homeless and 
living in his truck, and having manyother problems in his life, 
he feels fine.

The Board has carefully reviewed the entire record, including in-
service and post-service records, and has taken care to note the 
records, reviewed above, which reveal consistent objective 
findings and medical conclusions to the effect that claimed 
disabilities are not objectively supported by current findings.  
The Board accordingly concludes, based on the Veteran's own 
assertions and demonstrations upon numerous examinations, as well 
as based upon repeated medical observation, the weight of the 
evidence of record simply does not support the presence of any 
current disabilities, supported by medical findings, which are 
related to the claims on appeal.  

Accordingly, based on the findings upon most recent VA 
examinations and treatment records, the Board finds that the 
evidence preponderates against the Veteran having any disorder 
manifested by fatigue and stiffness, to included undiagnosed 
illness or chronic fatigue syndrome, distinct from the 
polymyarthralgia syndrome for which he is already service 
connected.  Additional medically identifiable disability has not 
been identified, despite exhaustive recent examination and 
testing. 

Further, the Board similarly finds the preponderance of the 
evidence against the presence of any cold or flu syndrome, or 
disability following in-service influenza vaccination, currently 
manifested to support a claim for any such disorder.  
Accordingly, the Board finds the preponderance of the evidence 
against the claim for service connection for a disorder 
manifested by fatigue and stiffness, to included undiagnosed 
illness or chronic fatigue syndrome, and against the claim for 
cold or flu syndrome , or disability following in-service 
influenza vaccination.  38 C.F.R. § 3.303.  Because the 
preponderance of the evidence is against these claims, the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra. 

While the Board recognizes the Veteran's symptomatic complaints 
(to the extent they have been recently asserted), such subjective 
symptoms ultimately cannot of themselves constitute disabilities 
for the purpose of service connection.  See Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999) (service connection may not be 
granted for mere symptoms unaccompanied by a diagnosed 
disability). 

After thorough examinations, two Board remands, and numerous 
opportunities for the Veteran to submit supportive records, the 
evidence ultimately has revealed no current disabilities to 
support the appealed claims.  As discussed above, a finding of 
current disabilities cannot be supported by the current 
subjective symptoms, in the absence of objectively substantiated 
or medically substantiated underlying disability.  


ORDER

1.  Service connection for a disorder manifested by fatigue and 
stiffness, to include as an undiagnosed illness or chronic 
fatigue syndrome, is denied.  

2.  Service connection for a cold/flu syndrome, or disability 
following in-service influenza vaccination, is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


